Case: 20-11063     Document: 00516188182         Page: 1     Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     February 1, 2022
                                  No. 20-11063
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roderick Dewayne Jones,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-90-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Roderick Dewayne Jones has
   moved for leave to withdraw and has filed a brief and supplemental brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Jones has filed responses and moves


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11063      Document: 00516188182           Page: 2    Date Filed: 02/01/2022




                                     No. 20-11063


   for the appointment of new counsel. The record is not sufficiently developed
   to allow us to make a fair evaluation of Jones’s claims of ineffective assistance
   of counsel; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s briefs and the relevant portions of the
   record reflected therein, as well as Jones’s responses. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Jones’s motion
   for the appointment of new counsel is DENIED.




                                          2